Citation Nr: 1026269	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for herniated 
nucleus pulposus, at L4-5, postoperative.

2.  Entitlement to a rating in excess of 10 percent for traumatic 
arthritis, left knee, status post tibial osteotomy.

3.  Entitlement to service connection for right knee condition, 
as secondary to service connected left knee traumatic arthritis, 
status post tibial osteotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In February 2008, the Veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of this hearing has 
been included in the record.

The appeal was REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC in October 2008.  It has been 
returned to the Board for review.  

In a December 2007 statement, the Veteran's representative 
stated that the Veteran is entitled to special monthly 
compensation (SMC).  As such, the  issue of entitlement to 
SMC has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Unfortunately, the issues of increased ratings for the lumbar 
spine and left knee disabilities are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
AMC.


FINDING OF FACT

Degenerative changes of the right knee were found on X-ray during 
military service and again in November 2004.  The Veteran's 
current right knee arthritis cannot be disassociated from his 
inservice symptomatology.


CONCLUSION OF LAW

Arthritis of the right knee had its onset during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

Criteria and analysis for service connection for a right knee 
disability

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. App. 
1, 8 (1999).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a condition noted during service is not shown to be chronic, 
continuity of symptoms sufficient to establish the chronic 
character of the condition after service must be present for an 
appropriate grant of service connection.  38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service- connected disability has 
aggravated a non-service-connected condition; when aggravation of 
a non-service-connected is proximately due to or the result of a 
service-connected disorder, the veteran will be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran's main contention is that he has 
a right knee disability secondary to his service-connected lumbar 
spine and left knee disabilities.  As the Board finds that 
service connection is warranted on a direct basis, this theory of 
entitlement to service connection on a secondary basis will not 
be discussed.  

In light of the fact that there were complaints of right knee 
pain as well as documented degenerative changes noted during 
service and current evidence of arthritis, the Board finds that 
service connection is warranted for degenerative changes of the 
right knee.  

In reviewing the report of the July 1974 examination conducted 
prior to the Veteran's enlistment into service, there was no 
right knee disability noted.  In April 1981, the Veteran 
complained of bilateral knee problems.  A May 1981 X-ray report 
noted minimal degenerative changes of both knees.  For the 
remainder of military service the Veteran's complaints, for the 
most part, centered on the left knee.  The record contains an 
August 1993 bilateral knee X-ray report, which only mentions left 
knee pathology.  A service treatment record, dated in October 
1993, shows that he again reported bilateral knee pain.  There 
was no reported diagnosis.   

The post service treatment records show that a magnetic resonance 
imaging (MRI) was performed on the right knee in November 2004.  
There were meniscal tears as well as moderate to severe 
tricompartmental degenerative changes noted on the report.  

The Board notes that there is an absence of clinical records 
pertaining to a right knee for an extended period of service 
subsequent to service discharge.  However, the Veteran and his 
spouse both testified to the Veteran's continuing symptoms as 
well as his reluctance to admit pain.  He is competent, even as a 
layman, to report having experienced pain in this knee after 
service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009), citing Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Furthermore, the Board does not find anything in the 
record to doubt his credibility.  

The Board is aware that a VA contract physician in April 2009, 
opined that the current right knee disability is unrelated to 
service.  However, this opinion appears to be based on an 
incomplete history.  In reporting the Veteran's medical history, 
this physician did not refer to the 1981 complaints by the 
Veteran or the radiological study which showed degenerative 
changes of the right knee.  This examiner only mentioned the 
Veteran's 1993 X-ray report that only referred to the left knee 
pathology and did not mention the right knee.  Furthermore, the 
probative value of this examiner opinion is further limited by 
the fact that he only gave a conclusory statement with no 
rationale for his opinion.  

Given the documented treatment and X-ray findings in service and 
the Veteran's assertions of ongoing right knee problems since 
service, the Board finds the evidence to be in relative equipoise 
in showing that the currently demonstrated right knee disability 
is as likely as not due to a disease process manifested by 
degenerative changes that began during his period of active 
service.  

Accordingly, in resolving all reasonable doubt in the Veteran's 
favor, service connection for right knee arthritis is warranted.  


ORDER

Service connection for right knee arthritis is granted.  


REMAND

The Veteran contends that the 10 percent evaluations that are 
currently assigned for his lumbar spine and left knee 
disabilities do not adequately reflect the severity of his 
disabilities.  

At his hearing, in 2008, the Veteran reported that he underwent 
examination at the Leavenworth, Kansas VA facility during the 
prior year.  The clinical documentation associated with this 
medical care has not been incorporated into the record.  The 
Board notes that the RO in November 2008 requested that the 
Veteran submit any records of treatment.  He did not respond.  
However, VA is responsible for obtaining any records of treatment 
that are in its possession.  See, Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the record 
which must be considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of the 
VA and private medical records pertaining 
to treatment for his disorders including 
the records from the Leavenworth, Kansas, 
VA Medical Center that date from 2007.  All 
records obtained should be associated with 
the claims folder.  If the aforementioned 
records are not available, the Veteran 
should be apprised of such and provided 
with an opportunity to submit such reports.

2.  Thereafter, the RO/AMC is requested to 
readjudicate the Veteran's claims with 
consideration of all the evidence added to 
the record since the most recent 
supplemental statement of the case (SSOC).  
If the benefits sought are not granted, the 
RO should furnish the Veteran an SSOC, 
containing notice of the relevant action 
taken on the claims since the last issued 
SSOC.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


